        Case: 3:20-cv-00320-DMB-RP Doc #: 9 Filed: 01/06/21 1 of 1 PageID #: 21




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

HOLLEY C. GAINES                                                                                 PLAINTIFF

V.                                                                            NO. 3:20-CV-320-DMB-RP

COPART, INC.                                                                                  DEFENDANT


                                                   ORDER

        On January 6, 2021, Holley C. Gaines and Copart, Inc., filed a joint motion to refer to

arbitration Gaines’ claims alleging Copart’s violations of the Fair Labor Standards Act and the

Family Medical Leave Act.1 Doc. #7. The motion represents that Gaines and Copart “are parties

to a written agreement to resolve the Complaint’s claims by arbitration under the applicable rules

of the American Arbitration Association” and that “[t]here has been no default in proceeding with

such arbitration.” Id.

        The Federal Arbitration Act “provides that written arbitration agreements are generally

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” Robertson v. Intratek Comput., Inc., 976 F.3d 575, 579 (5th Cir. 2020)

(internal quotation marks omitted). Given the parties’ representation that a written arbitration

agreement covers Gaines’ claims against Copart, the joint motion [7] is GRANTED. This case is

REFERRED to arbitration.

        SO ORDERED, this 6th day of January, 2021.

                                                            /s/Debra M. Brown
                                                            UNITED STATES DISTRICT JUDGE




1
 On January 6, 2021, United States Magistrate Judge Roy Percy granted the parties’ joint motion to stay this case
pending the completion of arbitration. Doc. #8.
